 BERRY KOFRON DENTAL LABORATORY493Berry Kofron Dental Laboratory,J. P. Frein Dental Laboratory,Midwest Dental Laboratory,and Bartin Dental LaboratoryandDental Laboratory Technicians Union No. 18405,a FederalLabor Union affiliated with AFL-CIO.Case 14-CA-3691.Au-gust 12, 1966DECISION AND ORDEROn November 29, 1965, Trial Examiner George A. Downing issuedhisDecision in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the attachedTrial Examiner's Decision. Thereafter, the Respondents filed excep-tions to the Trial Examiner's Decision. The General Counsel did notfile exceptions or a brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, as modified herein.'1 Respondents except to the Trial Examiner's finding that Robert Kofron and JosephP. Frein, Jr., admittedly agents of Kofron and Frein, respectively, were "agents of Re-spondents, acting on Respondents' behalf." The parties stipulated that these individualswere agents of "Respondent." Respondents now contend that the use of the singular "Re-spondent" concedes no more than the fact that Kofron and Frein were agents of theirrespective Companies. The Trial Examiner found, and we agree, that Kofron and Freincommitted substantial violations of Section 8(a) (1). We also agree with the Trial Exam-inerthat all four Respondents, who bargained jointly through a single representative,violated Section 8(a) (15) in negotiating with the Union. With respect to Kofron andFrein, it is clear that their violations of Section 8(a) (1) constitute additional evidenceof their refusal to bargain in good faith through the single bargaining agent for all fourCompanies.With respect to Midwest and Bartin, while we do not attribute independentviolations of Section 8(a) (1) to these Companies in view of the contested nature of thestipulation,we are of the opinion that the evidence adduced with respect to the actualnegotiations and the clearly unlawful intent of Kofron and Frein sufficiently establishesthat all four Companies jointly engaged in conduct violative of Section 8(a)(5) of theAct in that none of them intended to reach agreement with the Union.160 NLRB No. 34. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that :A. The Respondent, Berry Kofron Dental Laboratory, St. Louis,Missouri, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Soliciting and assisting employees to withdraw from member-ship in Dental Laboratory Technicians Union No. 18405, a FederalLabor Union affiliated with the AFL-CIO.(b) Soliciting striking employees to abandon the strike and returntowork, and promising employees bonuses and other benefits toinduce them to do so.'(c)Threatening employees not to sign a contract with the above-named Union.(d) Informing employees of its intention to reduce the size of its(e) In any other manner interfering with, restraining, or coercingemployees in the exercise of their right to self-organization, to form,join, or assist Dental Laboratory Technicians Union No. 18405, aFederal Labor Union affiliated with the AFL-CIO, or any otherlabor organization, to bargain collectively through representativesof their own choosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities, except to the extentthat such right may be affected by an agreement requiring member-ship in a labor organization as a condition of employment, as author-ized in Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.B. The Respondent, J. P. Frein Dental Laboratory, St. Louis,Missouri, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Soliciting striking employees to abandon the strike and returnto work and promising employees bonuses, profit sharing, promotions,and other benefits to induce them to do so.(b)Threatening employees with loss of seniority unless theyabandon the strike.'(c)Threatening employees not to reach an agreement and not tosign a contract with Dental Laboratory Technicians Union No. 18405,a Federal Labor Union affiliated with the AFL-CIO, and to breakthe Union.(d) In any other manner interfering with, restraining, or coercingemployees in the exercise of their right to self-organization, to form,join, or assist Dental Laboratory Technicians Union No, 18405, a BERRY KOFRON DENTAL LABORATORY495Federal Labor Union affiliated with the AFL-CIO, or any otherlabor organization,to bargain collectively through representatives oftheir own choosing,and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities,except to the extentthat such right may be affected by an agreement requiring member-ship in a labor organization as a condition of employment,as author-ized in Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.C. The Respondents, Berry Kofron Dental Laboratory, J. P. FreinDental Laboratory, Midwest Dental Laboratory, and Bartin DentalLaboratory, St. Louis, Missouri, their officers, agents, successors, andassigns, shall:1.Cease and desist from :(a)Refusing to bargain with Dental Laboratory TechniciansUnion No. 18405, a Federal Labor Union affiliated with the AFL-CIO, as the exclusive representative of their employees in the appro-priate unit,with respect to rates of pay, wages,hours of employment,or other conditions of employment.2.Take the followingaffirmative action :(a)Upon request,bargain collectively with the Union as theexclusive representative of their employees in the appropriate unit,and, if an understanding is reached,embody such understanding ina signed agreement.The appropriate unit is:All dental laboratory processing workers of Respondents,exclud-ing office employees and nondental laboratory processing deliveryemployees, guards, and supervisors as defined in the Act.(b)Upon application,offer immediate and full reinstatement totheir former or substantially equivalent positions,without prejudiceto their seniority or other rights and privileges,to all employees whowent on strike on and after June 1, 1965,dismissing, if necessary,any persons hired on and after that date; and place upon a prefer-ential hiring list such strikers for whom no employment is immedi-ately available,with priority to be determined among them by suchsystem of seniority or other nondiscriminatory practice as Respond-ents theretofore applied, and thereafter offer, in accordance with suchlist, reinstatement as positions become available.(c)Notify the above-described employees, if presently serving inthe Armed Forces of the United States, of their right to full rein-statement upon application,in accordance with the Selective ServiceAct and the Universal Military Training and Service Act, asamended, after discharge from the Arm.ed Forces 496DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary for determination of the reinstate-ment rights of the striking employees.(e)Post in their offices, laboratories, and plants at St. Louis,Missouri, copies of the appropriate attached notices marked "Appen-dixA," "B," and "C." 2 Copies of said notices, to be furnishedby the Regional Director for Region 14, after being duly signed byauthorized representatives of Respondent Companies, shall be postedby them immediately upon receipt thereof, and be maintained bythem for 60 consecutive days thereafter, in conspicuousplaces,including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent Com-panies to insure that said notices are not altered, defaced, or coveredby any othermaterial.(f)Notify the Regional Director for Region 14, in writing, with-in 10 days from the date of this Order, what steps have beentaken to comply herewith.IT IS HEREBYORDERED that the complaint herein be, and it herebyis,dismissed insofar as it alleges violations of the Act by any ofthe Respondents other than those found in this Decision.2 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"a Decision and Order"the words "aDecree of the United States Court of Appeals Enforcing an Order."APPENDIX ANOTICE TOALL EMPLOYEESPursuant to a Decision and Order of the National Labor Rela-tions Board,and in order to effectuate the purposes of the NationalLabor Relations Act, as amended,we herebynotify our employeesthat:WE WILL NOT solicit or assist employees to withdraw frommembership in Dental Laboratory Technicians Union No. 18405,a Federal Labor Union affiliated with AFL-CIO.WE WILL NOT solicit striking employees to abandon the strikeand to return to work, or promise employees bonuses and otherbenefits to induce them to do so.WE WILL NOTthreaten employees not to sign a contract withthe above-named Union.WE WILL NOT refuse to bargain collectively with the Unionas the exclusive bargaining representative of the employees inthe appropriate unit. BERRY KOFRON DENTAL LABORATORY497WE WILL NOT In any other manner interfere with, restrain, orcoerce employees in the exercise of their right to self-organization,to form, join, or assist the above-named Union, or any other labororganization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection,or to refrain from any or all such activities, except to the extentthat such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment, asauthorized in Section 8(a) (3) of the Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.WE WILL, upon request, bargain with the above-named Unionas the exclusive representative of the-employees in the appro-priateunit, and, if an understanding is reached, embody suchunderstanding in a signed agreement. The appropriate unit is:All dental laboratory processing workers of Respondents,excluding office employees and nondental laboratory process-ing delivery employees, guards, and supervisors, as definedin the Act.WE WILL, upon application, offer immediate and full rein-statement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and priv-ileges,to all employees who were on strike on and after June 1,1965, dismissing, if necessary, any persons whom we hired onand after June 1, 1965, and WE WILL place upon a preferentialhiring list such strikers for whom no employment is immediatelyavailable with priority to be determined among them by suchsystem of seniority or other nondiscriminatory practices as wetheretofore applied, and thereafter offer, in accordance withsuch list, reinstatement as positions become available.BERRY KOFRONDENTAL LABORATORY,Employer.Dated----------------By---------------------------(Representative)(Title)NOTE.-Notify the above-described employees, if presently servingin the Armed Forces of the United States, of their right to full rein-statement upon application, in accordance with the Selective ServiceAct and the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.257-551-67-vol. 100-33 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDIf employees have any question concerning this notice or compli-ance with its provisions, they may communicate directly with theBoard's Regional Office, 1040 Boatmen's Bank Building, 314 NorthBroadway, St. Louis, Missouri 63102, Telephone 662-4156.APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the purposes of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT solicit striking employees to abandon the strikeand to return to work, or promise employees bonuses, profit shar-ing, promotions, and other benefits to induce them to do so.WE WILL NOT threaten employees with loss of seniority unlessthey abandon the strike.WE WILL NOT threaten employees not to reach an agreementwith or not to sign a contract with Dental Laboratory Techni-ciansUnion No. 18405, a Federal Labor Union affiliated withAFL-CIO, or to break the aforesaid Union.WE WILL NOT refuse to bargain collectively with the Union asthe exclusive bargaining representative of the employees in theappropriate unit.WE WILL NOT in any other manner interfere with, restrain, orcoerce employees in the exercise of their right to self-organization,to form, join, or assist the above-named Union, or any otherlabor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities, exceptto the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition ofemployment, as authorized in Section 8(a) (3) of the Act, asmodified by the Labor-Management Reporting and DisclosureAct of 1959.WE WILL, upon request, bargain with the above-named Unionas the exclusive representative of the employees in the appro-priate unit, and, if an understanding is reached, embody suchunderstanding in a signed agreement. The appropriate unit is :All dental laboratory processing workers of Respondents,including office employees and nondental laboratory process-ing delivery employees, guards, and supervisors as definedin the Act. BERRY KOFRON DENTAL LABORATORY499WE WILL, upon application, offer immediate and full reinstate-ment to their former or substantially equivalent positions, with-out prejudice to their seniority or other rights and privileges, toall employees who were on strike on and after June 1, 1965, dis-missing, if necessary, any persons whom we hired on and afterJune 1, 1965, and WE WILL place upon a preferential hiring listsuch strikers for whom no employment is immediately availablewith priority to be determined among them by such system ofseniority or other nondiscriminatory practices as we theretoforeapplied, and thereafter offer, in accordance with such list, rein-statement as positions become available.J.P. FREIN DENTAL LABORATORY,Employer.Dated----------------By-------------------------------------(Representative)(Title)NOTE.-Notify the above-described employees if presently servingin the Armed Forces of the United States, of their right to full rein-statement upon application, in accordance with the Selective ServiceAct and the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.If employees have any question concerning this notice or compli-ance with its provisions, they may communicate directly with theBoard's Regional Office, 1040 Boatmen's Bank Building, 314 NorthBroadway, St. Louis, Missouri 63102, Telephone 662-4156.APPENDIX CNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the purposes of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT refuse to bargain collectively with Dental Lab-oratory Technicians Union No. 18405, a Federal Labor Unionaffiliated with AFL-CIO, as the exclusive bargaining representa-tive of the employees in the appropriate unit.WE WILL, upon request, bargain with the above-named Unionas the exclusive representative of the employees in the appropri-ate unit, and, if an understanding is reached, embody such under-standing in a signed agreement. The appropriate unit is :All dental laboratory processing workers of Respondents,excluding office employees and nondental laboratory process- 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDing delivery employees, guards, and supervisors as definedin the Act.WWTEWILL, upon application, offer immediate and full rein-statement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and priv-ileges, to all employees who were on strike on and after June 1,1965, dismissing, if necessary, any persons whom we hired on andafter June 1, 1965, and WE WILL place upon a preferential hiringlist such strikers for whom no employment is immediately avail-able with priority to be determined among them by such systemof seniority or other nondiscriminatory practices as we thereto-fore applied, and thereafter offer,. in accordance with such list,reinstatement as positions become available.MIDWEST DENTAL LABORATORY,Employer.Dated----------------By-------------------------------------(Representative)(Title)BARTIN DENTAL, LABORATORY,Employer.Dated----------------By-------------------------------------(Representative)(Title)NOTE.-Notify the above-described employees, if presently servingin the Armed Forces of the United States, of their right to full rein-statement upon application, in accordance with the Selective Serv-iceAct and the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from thedate of posting and must not be altered, defaced, or covered by anyother material.If employees have any question concerning this notice or compli-ance with its provisions, they may communicate directly with theBoard's Regional Office, 1040 Boatmen's Bank Building, 314 NorthBroadway, St. Louis, Missouri 63102, Telephone 662-4156.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding under Section 10(b) of the National Labor Relations Act washeard before Trial Examiner George A. Downing,at St.Louis,Missouri,on Septem-ber 20,1965, pursuant to due notice. The complaint,which issued on August 9,1965, was based on a charge dated June 24; it alleged that Respondents engaged inunfair labor practices proscribed by Section 8(a)(1) and(5) of the Act by (a)refusing to bargain with the Union on and after April 28, as the collective-bargainingrepresentative of their employees in an appropriate unit, and (b)by engaging invarious specified acts of interference,restraint,and coercion in May and June.Respondents answered denying the unfair labor practices.Only the General Counselfiled a brief. BERRY KOFRON DENTAL LABORATORY501Upon the entire record in the case and from any observation of the witnesses, Imake the following:FINDINGS OF FACT1.JURISDICTIONALFINDINGSRespondents Berry Kofron Dental Laboratory and J. P. Frein Dental LaboratoryareMissouri corporations.Midwest Dental Laboratory and Bartin Dental Labora-tory are both sole proprietorships, the former being owned by Clarence E. Krauseand the latter by William Bartin. All of them are engaged in the city of St. Louisin the business of manufacturing and repairing dental prosthetic devices, and at allrelevant times have been associated for purposes of collective bargaining with theCharging Union through a common agent and as a multiemployer group.Respondents purchase annually from suppliers in Missouri goods valued in excessof $50,000 which originate outside the State and they manufacture and sell annuallyproducts valued in excess of $50,000 to customers within the State who annuallymanufacture, sell, and distribute directly to extrastate points products valued inexcess of $50,000 or to customers who purchase annually directly from extrastatepoints goods valued in excess of $50,000. Respondents are therefore engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Charging Union is a labor organization within the meaning of Section 2(5)of the Act.III.THE UNFAIR LABOR PRACTICESA. The issuesThe chiefissueherein is whether Respondents, who had formed themselves intoa multiemployer association, bargained in good faith in their group bargaining withthe Unionin anadmittedly appropriateunit(see Conclusions of Law 2,infra).Inaddition to the course of the negotiations the General Counsel relies on certain con-duct which occurred during and after the negotiations and which he alsoclaims asindependently violative of Section 8(a)(1). Thereisno issueof fact or of credi-bility, for Respondents offered no evidence.B. The negotiationsFor many years the Union has engaged in group bargaining with a large numberof dental laboratories (including Respondents) who were associated for bargainingpurposes under the name of St. Louis Dental Laboratory Guild. The last contractbetween the Guild and the Union was effective from June 1, 1963, to June 1, 1965,but the Guild was dissolved sometime prior to February 1965.On February 27, the Union wrote the Respondents herein separate letters inwhich it referred to the dissolution of the Guild and to the expiration date of thecontract and in which it inquired whether they wished to meet and to negotiate asa group or on an individual basis. That inquiry was answered on March 19, by A. J.Ahner, industrial relations consultant, who stated that he represented Kofron, Frein,and Midwest, that he was giving notice in their behalf of termination of the con-tract and of withdrawal from the multiemployer group, and that it was the desireand intention of his clients to bargain as a separate multiemployer unit.On March 27 the Union sent a copy of its proposals to Ahner and to eachRespondent, and meetings were held on April 28, May 20, and June 15. At the firstmeeting Ahner announced that he was also representing Bartin, and the Unionre-presented its proposed changes in its wage demand in certain other provisions ofthe existing contract. Ahner's position at the time was that he was unable to statea bargaining position on behalf of his clients.At the May 20 meeting Ahner proposed that the expiring contract be extendedfor another year. Though the Union refused that offer, it proceeded to amend itsprior proposal by reducing its wage demands, by eliminating most of the fringebenefits, and by changing the classifications of certain employees from senior tojunior. Those amendments conformed in general to provisions in the contract whichthe Union had negotiated on or about May 17 with some 14 other dental labora-tories, also in group bargaining. Ahner's response to the new proposal was that hewould "take it back to his group" and would let the Union know. 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt a short final meeting on June 15 Ahner announced that on behalf of his cli-ents he was withdrawing his prior proposal to extend the contract for 1 year andinformed the Union he had nothing further to offer. In that posture of the negotia-tions the Union took the position that since Ahner had not come up with any pro-posal to replace the one he had withdrawn,itwould "stand pat" on its own amendedproposals,which coincided generally with those negotiated with the other laboratoriesThe only suggestion of a defense to the foregoing was the development byRespondents'counsel on cross-examination of admissions by the Union's negotiator,FrederickM. Koehler, of the following facts: That there were a substantial num-ber of dental laboratories in the St. Louis area who were nonunion and that otherswho were union had only a few employees.Ahner urged the Union to organize thenonunion competitors,pointed out that the situation had deteriorated over the years,and represented that his clients could offer no economic benefits beyond those inthe existing contract because they felt they could not compete and feared that eventhe union labs who were small companies would not abide by the terms of thecontract.There were no meetings,negotiations,or communications between the partiesfollowing the June 15 meeting.C. Respondents'conduct outside the negotiationsPreliminarily the following stipulated facts should be noted:Kofron's officers were Robert J.Kofron,president;E. E. Shappell,vice president;Harry G. Kofron,secretary;and M.L. Shoenfield,treasurer.Frein's officers wereJoseph P. Frein,president;Warren D.Frein,vice president;and Joseph P. Frein,Jr., secretary.At all material times Joseph P. Frein,Jr., and Robert J. Kofron wereagents of Respondents,acting on Respondents'behalf, and were supervisors withinthe meaning of Section 2(11) ofthe Act.A strike began on June 1, at which time Respondents'employees numbered asfollows:Kofron, 28;Frem, 28; Midwest, 10; and Bartin,4.Of those,the followingnumber struck on June 1: Kofron,20; Frein, 19; Midwest,9; and Bartin, 4.William Roach testified that the strike was called pursuant to a strike vote con-ducted at a union meeting on May 28, because of Respondents'failure to negotiatewith the Union.The following testimony by employee witnesses was undenied:On the first morning of the strike Joe Frein,Jr., told FelixWiget and WilliamPtacek that they were doing semiprofessional work and therefore did not need aunion; that money was not the issue in the negotiations but there were "other things";that at the time the earlier contract was signed,he persuaded the other owners togo along with it because they were not then ready to attemp to get rid of the Union,but that, "[A]t this time we are ready and . . . it's going to be a long affair becausewe do not intend to sign."On the first day of the strike employee Carl Bryan asked Robert Kofron why hecould not "go along with" the contract because "economically it wasn't that big."Kofron agreed that was so but explained that he was "just tired of the whole thing"and that he wanted "to take about five or six of [his] key personnel and cut downto a small shop and absolutely be nonunion."Also on the morning of June 1, Robert Kofron sent for William Roach to comeinto the lab, urged him to continue working, and made the following promises: thathe would take care of Roach in any way on financial matters; that he would payany fines the Union might levy against Roach;and that at the end of the year hewould give the employee a bonus out of a portion of the profits. Kofron also statedthat he proposed to keep a small laboratory with some seven or eight techniciansand that the four owners of the laboratory had voted not to sign another contractwith the Union.A week before the strike employee Robert F. Henderson was invited to a dinneratWarren Frein's home which was attended by all department heads and by War-ren and Joe Frein, Jr. Frein, Junior, informed those in attendance that he expecteda strike and that the Company proposed to set up a profit-sharing plan and to changethe existing insurance plan. After the strike began Frein,Junior,called Henderson asoften as twice a day, urging him to return to work and promising to protect Hender-son against any union fine because,"Warren and I are 100 percent behind you."Sometime later Henderson began working in the evening at Warren Frein's requestat times when he was not picketing.During that period Frein, Junior,instructedHenderson to start a rumor at the union hall to the effect that the older employeeswho did not report for work by June 28 would lose all their seniority privileges. BERRY KOFRON DENTAL LABORATORY503Henderson followed those instructions by "peddling" that rumor to two of the olderemployees. On a later occasion in August Warren Frein made the statement toFrem, Junior, in Henderson's presence, "Never let it be said that I am union bust-ing, but I would like to operate without a union.Very frankly I would liketo break the union." Frein, Junior, added that they felt that if they were presentedwith a new contract, it would not put them on a competitive basis with the otherlaboratories.On the first evening of the strike, Frein, Junior, called Stanley R. Gotch, who wason vacation at the time, informed him of the strike and urged him to cross the picketline and come in to work, promising that he had "a good position" waiting forGotch. Frein also said the Company would not be able to come to any agreementwith the Union on a contract because the Union would not let it be competitive andthat, "As far as this union is concerned, it is dead." Again on June 7, Frein, Junior,informed Gotch that he was one of the few men who would be needed and thatGotch was a fool not to take advantage of the situation. He informed Gotch fur-ther of a meeting to be held the next day between Abner and Koehler to negotiatea settlement and stated that Koehler was going to get a slap in the face because hecould not give Frein the contract Frein wanted because Koehler would not agreeto the company terms to let Frein be competitive.Frein, Junior, called Gotch again on June 12 and urged him to come in, promis-ing that, "We've got a nice position for you," and stating that, "This is defiance tothe union." Frein also stated that the employees who were working were getting apension program which Frein had set up and that though Frein had shown the planto the Union, the Union rejected it. There was no provision for a pension plan inthe existing contract.Some time in July Frein, Junior, told Ptacek that though Johnnie Columbo, whohad come back to work, had never gotten a raise, he had been given a promotionand was going to get a bonus, as was everyone who came back.In addition to the foregoing, Kofron's Vice President Shappell took a direct handin soliciting and assisting employees to withdraw from the Union. Acting at thedirection and with the approval of Shappell, Irene Walker, Kofron's secretary andbookkeeper, typed on company time from a memo which Shappell gave her someeight letters of "resignation" from the Union. Walker used Kofron's typewriter, sta-tionery, and postage in mailing the letters to the Union by registered mail. Employ-ees Robert F. Kittel and Walter W. Jones testified that they had no prior conver-sations with Kofron, or Shappell, or Walker before Walker brought them the typedresignations for their signature.D. Concluding findingsThe conclusions which are required by the foregoing facts are too obvious torequire analysis or discussion. Beginning with the independent violations of Section8(a)(1), the bulk of Respondents' conduct was directly concerned with their solici-tations of striking employees-bypassing the Union-to abandon the strike and toreturn to work. By that conduct Respondents interfered with, restrained, and coercedemployees in the exercise of their right to bargain collectively through their chosenrepresentative. In the immediate context of those solicitations Respondents threat-ened not to reach an agreement with the Union, not to sign a contract with it, andto "break" the Union. It also stated its intention to cut down to a few chosenemployees and to operate nonunion; and it promised bonuses, promotions, betterpositions,and a pension program,as well as indemnification against union fines.Enmeshed in the foregoing conduct was the direction of an employee to start arumor at the union hall that the older employees would lose their seniority if theydid not abandon the strike, as well as the soliciting and assisting of employees towithdraw from membership in the Union. A part also of that course of conduct-indeed the first step in it-was the statements made at Warren Frein's home thatthe Respondents proposed to set up a profit-sharing plan and to improve the insuranceplan to counter the expected strike. By all of the foregoing conduct Respondentscollectively and severally interfered with, restrained, and coerced employees in theexercise of the rights guaranteed in Section 7 of the Act.The evidence just as plainly established that Respondents were at no time bargain-ing in good faith with the Union. Even were the negotiations considered alone, arefusal to bargain was established by Respondents' actions on June 15 in withdraw-ing their prior offer to extend the existing contract-their sole proposal during thenegotiations-without submitting, or offering to submit, any further proposal. Butthe negotiations do not stand alone, for the evidence of Respondents'other conduct 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDoutside the negotiations as summarizedabove showed unmistakablythatRespond-ents at no time intended to reach an agreement withtheUnionbut were intenton destroying it as the bargaining representative of the employees.'I thereforeconclude andfind that atall times onand after April 28, 1965,Respondents refused to bargain withthe Union withinthe meaning of Section 8(a)(5) and(d) of the Act.I concludeand find further that the strike whichbegan on June 1, was causedand prolongedby Respondents'unfair labor practices as herein found.Upon the basisof the foregoing findings offactand upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.By interfering with, restraining, and coercing its employees in the exercise ofrights guaranteed in Section7 of the Act, Respondents collectivelyand severallyengaged in unfair labor practiceswithinthe meaning of Section 8(a)(1).2.All dental laboratoryprocessingworkers ofRespondents,excluding officeemployees and nondentallaboratoryprocessingdelivery employees,guards, andsupervisors as definedin the Act constitutea unit appropriatefor the purposes ofcollectivebargainingwithin themeaning of Section9(b) of the Act.3.At allrelevant timesa majority of the employeesin the foregoing unit havedesignated and selectedtheUnionas their representativefor the purposes of col-lective bargaining with Respondents and theUnion was the exclusiverepresenta-tive of all suchemployeesfor the purposesof collectivebargaining in respect torates of pay,wages, hours of employment,or other conditions of employment.4.By refusing to bargainwith the Unionon and afterApril28, 1965, Respond-ents engaged in unfairlaborpractices proscribedby Section8(a)(5) and (1) ofthe Act.5.The aforesaidunfair labor practices affect commercewithin themeaning ofSection2(6) and (7) of the Act.THE REMEDYHaving foundthatRespondentscollectively and severallyengaged in certainunfair labor practices,I shall recommendthat theycease and desist therefrom andthat theytake certain affirmative action ofthe type whichis conventionally orderedin such cases asprovidedin theRecommended Order below and whichI find neces-sary to remedyand to remove the effectsof the unfair labor practicesand to effec-tuate thepolicies oftheAct. BecauseRespondents'extensive and flagrant unfairlabor practices were designedto defeatthe self-organization of their employees, andto destroy the Unionas their collective-bargaining representative,I shall recom-mend a broad cease and desist order.[Recommended Order omitted from publication.]'The stipulated facts concerning the number of employees who struck on June 1 (52out of 70)plainly established the Union's continuing majority status To support an as-serted doubt of majorityas of June15, Respondents offered to prove that a substantialnumber of strikers crossed the picket line and returned to work after the strike beganSuch facts were plainly irrelevant in view of (1) the Union'smajority status when thestrike began;(2) the finding herein of a refusal to bargain on and after April 28, and(3) Respondents'other unlawful conduct as found above.General Electric CompanyandSchenectady Draftsmen'sAsso-ciation,Local 147,AFTE,Petitioner.Case 3-UC-3.August 12,1966DECISION AND ORDERUpon a petition duly filed under Section 9 (b) of the NationalLabor Relations Act, as amended, a hearing was held before a160 NLRB No. 42.